Title: Thomas Morris to the American Commissioners, 19 March 1777
From: Morris, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes March 19th. 1777
I had the pleasure to address you last on the 11th. Instant by Captain Hammond, who I understand arrived safe at Paris on Thursday Evening last, and make no doubt duely delivered the sundry dispatches he brought with him from America for you. Any intelligence they contain, and that you may think proper to communicate, shall be greatly Obliged to you for. Yesterday the Ship Versailles Captain Chapman arrived here in 40 days from Boston and by him I received the inclosed letter, which is recommended in a particular manner to our care by the President of the War Office, as containing Papers of the greatest importance, and request the favour of you to cause it to be safely delivered as directed. Captain Chapman brings a paper with him dated the 27th. Jany. wherein it mentions Genl. Howe having sent a Flag of Truce to Genl. Washington requesting a Cessation of Arms ’till the 1st. of the ensuing month. Captain Bartlett in the Brigantine Penet will sail for Boston in about 10 days from this date for your government in writing by him and I beg leave to assure you that I am with much respect Gentlemen Your most Obedient Servant
Thos. Morris
The Honourable Benja. Franklyn, Silas Deane & Arthur Lee Esqrs. at Paris
 
Addressed: The Honourable / Benja. Franklin, Silas Deane & / Arthur Lee Esqrs. at / Paris
Notation: T. Morris Mar 19 77
